Citation Nr: 1102751	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 
1976.

In an unappealed December 1992 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a right 
foot disorder.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim to reopen a 
previously denied claim for service connection for a right foot 
disorder.  The Veteran disagreed and perfected an appeal.  In 
April 2010, the Veteran and his representative presented evidence 
and testimony at a hearing at the RO before the undersigned 
Veteran's Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The December 1992 rating decision was not appealed.

2.  Evidence received since the December 1992 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a right foot disorder.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the December 1992 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a right foot disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim for 
entitlement to service connection for a right foot disorder.  He 
essentially contends that he injured his right foot during Marine 
Corps recruit training and was intimidated by his drill 
instructor not to seek medical treatment at the time of the 
injury.  He contends that he has had pain symptoms since the 
injury.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

This claim involves an issue of whether new and material evidence 
has been submitted.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court of Appeals for Veteran's Claims (Court) specifically 
addressed statutory notice requirements in the context of a 
veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  

In this case, the Veteran was informed in a February 2007 letter 
of the meaning of the terms "new" and "material," and was 
informed of the basis for the prior denial for service 
connection.  The Board observes that the RO essentially used 
language that substantially follows the regulatory language of 
38 C.F.R. § 3.156, set forth below.  In any case, as is discussed 
in detail below, the Board finds that new and material evidence 
has been submitted and reopens the claim.  Thus, any deficiency 
in notice under Kent could not result in any prejudice to the 
veteran.

The Veteran was also notified in the February 2007 letter of the 
evidence required to substantiate a claim for service connection, 
and of how VA determines a disability rating and an effective 
date for a claimed disability.  The Veteran was further informed 
of the steps VA would take to assist him in developing his claim, 
including providing him with a medical examination and obtaining 
pertinent records from VA, military and other federal and state 
agencies, and from private medical or employment providers.  The 
Board observes, however, that the Court has held that VA's duty 
to assist by providing a medical examination or opinion does not 
apply to new and material evidence claims.  See Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 
463-64 (2007). 

The record shows that VBA obtained the Veteran's service 
treatment records and recent VA treatment records.  The Veteran 
has been represented by a service representative and has been 
informed by the RO of the law and regulations that apply to his 
claims.  As noted above, the Veteran presented evidence at a 
hearing before the undersigned.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.
Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

The phrase "raise a reasonable possibility of substantiating the 
claim" does not create a third element for new and material 
evidence, but rather provides guidance for VA adjudicators in 
determining whether submitted evidence meets the new and material 
requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

As indicated above, the Veteran seeks to reopen his previously 
denied claim for service connection for a right foot disorder.  
He contends that he injured his right foot while he was running 
during boot camp.  He has stated that he wanted to seek medical 
treatment at the time for the injury, but that he was intimidated 
by his drill instructor not to seek the treatment.  He has 
testified that he has had pain symptoms since the injury that he 
initially treated with over-the-counter medications and then with 
treatment provided by VA.  The Board will address the evidence of 
record at the time of the December 1992 rating decision, the 
rationale of the rating decision and the evidence submitted since 
the December 1992 rating decision.

Preliminarily, the Board notes that the record shows that the 
Veteran did not appeal the December 1992 rating decision.  
Therefore, the Board finds that the December 1992 rating decision 
is final.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

The record evidence at the time of the December 1992 rating 
decision included the Veteran's claim and his service treatment 
record.  The Veteran basically said he had a right knee and foot 
injury during service.  The service treatment records show left 
ankle injuries were treated in April and May 1976, but do not 
contain any evidence of a right foot injury.  The December 1992 
rating decision stated that the claim was denied because there 
was no evidence of any injury during service to the Veteran's 
right foot.

The evidence received since the December 1992 rating decision 
includes the Veteran's November 1999 statement that he injured 
his foot during boot camp and that continued to bother him on a 
daily basis.  A January 2007 VA podiatry treatment note indicates 
an assessment of "PTTD" [posterior tibial tendon dysfunction] 
bilaterally.  In the July 2008 VA Form-9 substantive appeal, the 
Veteran stated that he injured his foot during a forced run; that 
he asked to go to sick call but was told by his drill instructor 
to "get up and keep going;" that after he left service, he took 
over-the-counter pain medications; and, that when the pain became 
bad, he sought treatment from VA at the Jesse Brown VA Medical 
Center (VAMC).  At the April 2010 hearing, the Veteran testified 
under oath that he never sought treatment for his right foot 
during service, but that it hurt him from the time he injured it.  
See hearing transcript at pages 3-4.  He further testified that 
he sought VA treatment for it in about 1978, and that he first 
received treatment from VA at a VA facility at "Lake Side" and 
at the Jesse Brown VAMC since about 1995.  See hearing transcript 
at pages 4 and 12.

Discussion

At the time of the December 1992 decision, the record included 
only a claim of a right foot injury during service and service 
treatment records that did not include any indication of such 
injury.  Since the December 1992 decision, the record includes 
evidence of a continuity of symptomatology and indications that 
the Veteran sought treatment within about two years of his 
discharge.  In addition, the record includes an assessment of a 
current disability.  Thus, the newly submitted evidence includes 
proof of Shedden elements (1) and (2).  As noted above, there is 
no medical evidence of such a connection.  The Veteran's 
statements are not repetitive of statements made prior to the 
December 1992 rating decision, and, for purposes of reopening the 
Veteran's claim for a right foot disorder, the statements must be 
assumed to be true.  Moreover, as noted above, the phrase "raise 
a reasonable possibility of substantiating the claim" does not 
create a third element for new and material evidence, but rather 
provides guidance for VA adjudicators in determining whether 
submitted evidence meets the new and material requirements.  See 
Shade v. Shinseki, 24 Vet. App. 110 (2010).  For those reasons, 
the Board reopens the claim of entitlement to service connection 
for a right foot disorder.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not be 
sufficient to allow a grant of the benefits sought.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons 
explained in the remand section below, the Board finds that 
additional development of the claim is necessary before the Board 
may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right foot disorder is 
reopened; to this extent only, the appeal is allowed.


REMAND

As noted above, once a claim is reopened, VA's statutory duties 
to assist the Veteran fully applicable.  The Board first notes 
that the Veteran has testified that he sought treatment from VA 
in about 1978, yet the earlier VA treatment records in the 
Veteran's VA claims folder are dated in 1999.  VBA shall 
determine whether all VA treatment records pertaining to the 
Veteran have been associated with the Veteran's VA claims folder.  
The Board next notes that the Veteran has contended that his 
right foot injury has bothered him since service and that the 
record includes a 2007 record showing bilateral PTTD.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  

The Board observes that the burden of proof under McLendon is 
slight.  The Board finds that the Veteran is competent to 
describe the right foot pain symptoms he felt and the timing of 
those symptoms.  See, for example, Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  Thus, elements (1), (2) and (3) 
are met.  The Board notes that the January 2007 podiatry 
treatment note is insufficient to substantiate a decision 
regarding service connection for the Veteran's pending claim.  
For those reasons, the Board remands the claim for VA to provide 
the Veteran with a compensation and pension examination regarding 
his right foot.

Regarding VA's duty to inform the Veteran, the Board notes that 
the VLJ asked the Veteran at the April 2010 hearing whether he 
had any relatives or friends who could attest to his symptoms 
over the years.  See hearing transcript at pages 10 and 11. The 
record indicates that the Veteran has a limited relationship with 
anyone who may recall his symptoms during the period in question, 
however, VBA should reiterate that the Veteran has the right to 
submit other forms of evidence in support of the continuing 
nature of his foot pain including statements from friends or 
relatives who may provide personal observations of the Veteran's 
symptoms or reports of symptoms.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and inform him that he may submit other forms 
of evidence in support of the continuing 
nature of his foot pain including statements 
from friends or relatives who may provide 
personal observations of the Veteran's 
symptoms or reports of symptoms.  VBA shall 
also request in writing that the Veteran 
indicate the places where he has received 
treatment for his right foot since he was 
discharged from active duty service.  Any 
response from the Veteran shall be documented 
in the Veteran's VA claims folder.

VBA shall ensure all VA treatment records 
pertaining to the Veteran are included in his 
VA claims folder.

2.  After completion of the foregoing, VBA 
shall provide the Veteran with a VA medical 
examination by an appropriate medical 
examiner.  The examiner shall review the 
Veteran's VA claims folder prior to the 
examination of the Veteran.  The examiner 
shall provide a diagnosis of any right foot 
disorder.  If such a diagnosis is made, the 
examiner shall provide an opinion whether it 
is at least as likely as not that the 
Veteran's current diagnosed right foot 
disorder was incurred during or aggravated 
during his active duty service.  The examiner 
shall provide a rationale for any opinion 
rendered.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, the examiner shall explain why 
that is the case.  The examiner's written 
examination report shall be associated with 
the Veteran's VA claims folder.

3.  Following completion of the foregoing and 
any other development deemed necessary, VBA 
shall readjudicate the Veteran's claim for 
entitlement to service connection for a right 
foot disorder.  If the benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


